DETAILED ACTION
This action is responsive to claims filed 20 April 2021 and Information disclosure Statements filed 20 April 2021 and 18 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2021 and 18 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,139,911 (hereinafter '911). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims of the present application encompasses those of '911 as further detailed below.
Re Claim 1, claim 1 of ‘911 renders the scope of claim 1 of the present application obvious, because the elements of claim 1 of ‘911 anticipates or is an obvious variant of each element of claim 1 of the present application as illustrated in the table below.
Present Application
‘911
1. 	A communication system including a host computer comprising: 
1. 	A communication system including a host computer comprising: 
processing circuitry configured to provide user data; and 
processing circuitry configured to provide user data; and 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting in the cellular network, the base station comprising processing circuitry configured to: 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting in the cellular network, the base station comprising processing circuitry configured to: 
send, to a wireless device, a control message for activation or deactivation of SP-CSI reporting, wherein: 
send, to a wireless device, an uplink Downlink Control Information (DCI) message for activation or deactivation of SP-CSI reporting, wherein: 
one or more Cyclic Redundancy Check (CRC) bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and 
one or more Cyclic Redundancy Check (CRC) bits of the uplink DCI message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and
the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting, wherein the information comprises bit values configured in one or more bit fields of the control message and the one or more bit fields comprise one or more bit fields defined for providing a new data indicator and/or a redundancy version; and 
the uplink DCI message comprises information that indicates whether the uplink DCI message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting, wherein the information comprises bit values configured in one or more bit fields of the uplink DCI message and the one or more bit fields comprise one or more bit fields defined for providing a new data indicator and/or a redundancy version, wherein the one or more bit fields defined for the purpose of providing the redundancy version are set to all zeros and all bits of a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to zero; and 
transmit the forwarded user data to the UE based on a received SP-CSI report.  
transmit the forwarded user data to the UE based on a received SP-CSI report.  

As provided above, differences between claim 1 of the present application and claim 1 of ‘911 include using the term “control message,” which encompasses “uplink Downlink Control Information (DCI) message,” and not explicitly requiring all bits to be set to all zeros. Since claim 1 of the present application uses the open-ended transition phrase “comprising,” claim 1 of the present application is interpreted as encompasses the scope of claim 1 of ‘911. Therefore, even though claim 1 of the present application and claim 1 of ‘911 are not the exact same scope, claim 1 of ‘911 renders claim 1 of the present application obvious by anticipating or using obvious variants of each element of claim 1 of the present application.

Re Claim 3, claim 2 of ‘911 renders the scope of claim 3 of the present application obvious, because the elements of claim 2 of ‘911 anticipate or are an obvious variant of each element of claim 3 of the present application.
Claim 3 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 2 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 2 of ‘911 are the same as those used to claim the elements specific to claim 3 of the present application, as shown in the table below.
Present Application
‘911
3. 	The communication system of claim 1, 
2. 	The communication system of claim 1, 
wherein the one or more bit fields of the control message are defined for other purposes but are reused.  
wherein the one or more bit fields of the uplink DCI message are defined for other purposes but are reused.


Re Claim 4, claim 3 of ‘911 renders the scope of claim 4 of the present application obvious, because the elements of claim 3 of ‘911 anticipate or are an obvious variant of each element of claim 4 of the present application.
Claim 4 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 3 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 3 of ‘911 are the same as those used to claim the elements specific to claim 4 of the present application, as shown in the table below.
Present Application
‘911
4. 	The communication system of claim 1, 
3. 	The communication system of claim 1, 
wherein the one or more bit fields comprise one or more bit fields defined for providing a new data indicator and not for a redundancy version.  
wherein the one or more bit fields comprise one or more bit fields defined for providing a new data indicator and not for a redundancy version.


Re Claim 5, claim 4 of ‘911 renders the scope of claim 5 of the present application obvious, because the elements of claim 4 of ‘911 anticipate or are an obvious variant of each element of claim 5 of the present application.
Claim 5 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 4 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 4 of ‘911 are the same as those used to claim the elements specific to claim 5 of the present application, as shown in the table below.
Present Application
‘911
5. 	The communication system of claim 1, 
4. 	The communication system of claim 1, 
wherein the one or more bit fields comprise one or more bit fields defined for a redundancy version and not for providing a new data indicator.  
wherein the one or more bit fields comprise one or more bit fields defined for a redundancy version and not for providing a new data indicator.


Re Claim 6, claim 5 of ‘911 renders the scope of claim 6 of the present application obvious, because the elements of claim 5 of ‘911 anticipate or are an obvious variant of each element of claim 6 of the present application.
Claim 6 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 5 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 5 of ‘911 are the same as those used to claim the elements specific to claim 6 of the present application, as shown in the table below.
Present Application
‘911
6. 	The communication system of claim 1, wherein, when activating the SP-CSI reporting, the one or more bits fields comprise one or more of: 
5. 	The communication system of claim 1, wherein, when activating the SP-CSI reporting, the one or more bits fields comprise one or more of: 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a transmission power control command for a physical uplink shared channel; and 
a field defined for communicating a transmission power uplink DCI command for a physical uplink shared channel; and 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.  
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.


Re Claim 7, claim 6 of ‘911 renders the scope of claim 7 of the present application obvious, because the elements of claim 6 of ‘911 anticipate or are an obvious variant of each element of claim 7 of the present application.
Claim 7 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 6 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 6 of ‘911 are the same as those used to claim the elements specific to claim 7 of the present application, as shown in the table below.
Present Application
‘911
7. 	The communication system of claim 1, 
6. 	The communication system of claim 1, 
wherein, when activating the SP-CSI reporting, the control message for activating the SP-CSI is validated if the bits in the one or more bit field are set to all zeros.  
wherein, when activating the SP-CSI reporting, the uplink DCI message for activating the SP-CSI is validated if the bits in the one or more bit field are set to all zeros.


Re Claim 8, claim 7 of ‘911 renders the scope of claim 8 of the present application obvious, because the elements of claim 7 of ‘911 anticipate or are an obvious variant of each element of claim 8 of the present application.
Claim 8 of the present application includes all of the elements of claim 1 of the present application, which is shown as obvious in view of claim 1 of ‘911.  Claim 7 of ‘911 includes all of the elements of claim 1 of ‘911, and the terms used for claiming the elements specific to claim 7 of ‘911 are obvious variants of those used to claim the elements specific to claim 8 of the present application, as shown in the table below.
Present Application
‘911
8. 	The communication system of claim 1, wherein, when deactivating the SP-CSI reporting, the one or more bit fields comprise one or more of: 
7. 	The communication system of claim 1, wherein, when deactivating the SP-CSI reporting, the one or more bit fields comprise one or more of: 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a transmission power control command for a physical uplink shared channel; 
a field defined for communicating a transmission power uplink DCI command for a physical uplink shared channel; 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number; 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number; 
a field defined for communicating a Modulation and Coding Scheme (MCS); 
a field defined for communicating a Modulation and Coding Scheme (MCS); 
a field defined for communicating a frequency domain resource assignment; and 
a field defined for communicating a frequency domain resource assignment; and 
a field defined for communicating a time domain resource assignment.
a field defined for communicating a time domain resource assignment.


Re Claim 9, claim 8 of ‘911 renders claim 9 of the present application obvious as demonstrated in the table provided below.
Present Application
‘911
9. 	A communication system including a host computer comprising:
8. 	A communication system including a host computer comprising: 
processing circuitry configured to provide user data; and 
processing circuitry configured to provide user data; and 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), 
wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting in the cellular network, the base station comprising processing circuitry configured to: 
wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting in the cellular network, the base station comprising processing circuitry configured to: 
send, to a wireless device, a control message for activation or deactivation of SP-CSI reporting, wherein:
send, to a wireless device, an uplink Downlink Control Information (DCI) message for activation or deactivation of SP-CSI reporting, wherein:
one or more Cyclic Redundancy Check (CRC) bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and 
one or more Cyclic Redundancy Check (CRC) bits of the uplink DCI message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and
the control message comprises information that indicates whether the control message is for activation or deactivation of SP-CSI reporting, wherein the information comprises one or more bit fields with bit values defined for providing a redundancy version; and 
the uplink DCI message comprises information that indicates whether the uplink DCI message is for activation or deactivation of SP- CSI reporting, wherein the information comprises one or more bit fields with bit values defined for providing a redundancy version, wherein the one or more bit fields defined for the purpose of providing the redundancy version are set to all zeros and all bits of a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to zero; and
transmit the forwarded user data to the UE.
transmit the forwarded user data to the UE.

The claimed “uplink DCI message” of claim 8 of ‘911 is a type of “control message” as claimed in claim 9 of the present application. The transition phrase of claim 9 of the present application is “comprising,” which causes claim 9 to be interpreted as open ended. Thus, even with the additional “wherein” statement regarding the claimed “one or more bit fields” of claim 8 of ‘911, claim 9 of the present application is still rendered obvious.

Re Claim 11, claim 9 of ‘911 renders the scope of claim 11 of the present application obvious, because the elements of claim 9 of ‘911 anticipate or are an obvious variant of each element of claim 11 of the present application.
Claim 11 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911.  Claim 9 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 9 of ‘911 are the same as those used to claim the elements specific to claim 11 of the present application, as shown in the table below.
Present Application
‘911
11. 	The communication system of claim 9, 
9. 	The communication system of claim 8, 
wherein the one or more bit fields of the control message are defined for other purposes but are reused.  
wherein the one or more bit fields of the uplink DCI message are defined for other purposes but are reused.


Re Claim 12, claim 10 of ‘911 renders the scope of claim 12 of the present application obvious, because the elements of claim 10 of ‘911 anticipate or are an obvious variant of each element of claim 12 of the present application.
Claim 12 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911.  Claim 10 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 10 of ‘911 are the same as those used to claim the elements specific to claim 12 of the present application, as shown in the table below.
Present Application
‘911
12. 	The communication system of claim 9, 
10. 	The communication system of claim 8, 
wherein the one or more bit fields further comprise one or more bit fields defined for providing a new data indicator.  
wherein the one or more bit fields further comprise one or more bit fields defined for providing a new data indicator.


Re Claim 13, claim 11 of ‘911 renders the scope of claim 13 of the present application obvious, because the elements of claim 11 of ‘911 anticipate or are an obvious variant of each element of claim 13 of the present application.
Claim 13 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911.  Claim 11 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 11 of ‘911 are obvious variants of those used to claim the elements specific to claim 13 of the present application, as shown in the table below.
Present Application
‘911
13. 	The communication system of claim 9, wherein, when the control message is for activation of SP-CSI reporting, the one or more bits fields comprise one or more of: 
11. 	The communication system of claim 8, wherein, when the uplink DCI message is for activation of SP-CSI reporting, the one or more bits fields comprise one or more of: 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a Redundancy Version;
a field defined for communicating a Redundancy Version; 
a field defined for communicating a transmission power control command for a physical uplink shared channel; and 
a field defined for communicating a transmission power uplink DCI command for a physical uplink shared channel; and 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.


Re Claim 14, claim 12 of ‘911 renders the scope of claim 14 of the present application obvious, because the elements of claim 12 of ‘911 anticipate or are an obvious variant of each element of claim 14 of the present application.
Claim 14 of the present application includes all of the elements of claim 13 of the present application, which is shown as obvious in view of claim 11of ‘911.  Claim 12 of ‘911 includes all of the elements of claim 11 of ‘911, and the terms used for claiming the elements specific to claim 12 of ‘911 are the same as those used to claim the elements specific to claim 14 of the present application, as shown in the table below.
Present Application
‘911
14. 	The communication system of claim 13, wherein the one or more bits fields comprises: 
12. 	The communication system of claim 11, wherein the one or more bits fields comprises: 
a field defined for communicating a Redundancy Version; and 
a field defined for communicating a Redundancy Version; and 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.  
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number.


Re Claim 15, claim 13 of ‘911 renders the scope of claim 15 of the present application obvious, because the elements of claim 13 of ‘911 anticipate or are an obvious variant of each element of claim 15 of the present application.
Claim 15 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911.  Claim 13 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 13 of ‘911 are obvious variants of those used to claim the elements specific to claim 15 of the present application, as shown in the table below.
Present Application
‘911
15. 	The communication system of claim 9, 
13. 	The communication system of claim 8, 
wherein, when the control message is for activation of SP-CSI reporting, the control message is validated if the bits in the one or more bit fields are set to all zeros.
wherein, when the uplink DCI message is for activation of SP-CSI reporting, the uplink DCI message is validated if the bits in the one or more bit fields are set to all zeros.


Re Claim 16, claim 14 of ‘911 renders the scope of claim 16 of the present application obvious, because the elements of claim 14 of ‘911 anticipate or are an obvious variant of each element of claim 16 of the present application.
Claim 16 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911 above.  Claim 14 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 14 of ‘911 are obvious variants of those used to claim the elements specific to claim 16 of the present application, as shown in the table below.
Present Application
‘911
16. 	The communication system of claim 9, wherein, when the control message is for deactivation of SP-CSI reporting, the one or more bit fields comprise one or more of: 
14. 	The communication system of claim 8, wherein, when the uplink DCI message is for deactivation of SP-CSI reporting, the one or more bit fields comprise one or more of: 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a New Data Indicator; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a Redundancy Version; 
a field defined for communicating a transmission power control command for a physical uplink shared channel; 
a field defined for communicating a transmission power uplink DCI command for a physical uplink shared channel; 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number; 
a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number; 
a field defined for communicating a Modulation and Coding Scheme (MCS); 
a field defined for communicating a Modulation and Coding Scheme (MCS); 
a field defined for communicating a frequency domain resource assignment; and 
a field defined for communicating a frequency domain resource assignment; and 
a field defined for communicating a time domain resource assignment.  
a field defined for communicating a time domain resource assignment.


Re Claim 17, Claim 15 of ‘911 renders the scope of claim 17 of the present application obvious, because the elements of claim 15 of ‘911 anticipate or are an obvious variant of each element of claim 17 of the present application.
Claim 17 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911 above.  Claim 15 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 15 of ‘911 are obvious variants of those used to claim the elements specific to claim 17 of the present application, as shown in the table below.
Present Application
‘911
17. 	The communication system of claim 9, when the control message is for deactivation of SP-CSI reporting is validated if: 
15. 	The communication system of claim 8, when the uplink DCI message is for deactivation of SP-CSI reporting is validated if: 
the bits in one or more of the bit fields for communicating a Modulation and Coding Scheme, for communicating a frequency domain resource assignment, or for communicating a time domain resource assignment are set to all ones; and 
the bits in one or more of the bit fields for communicating a Modulation and Coding Scheme, for communicating a frequency domain resource assignment, or for communicating a time domain resource assignment are set to all ones; and 
the bits in one or more of the bit fields for communicating a New Data Indicator, for communicating a Redundancy Version, for communicating a transmission power control command for a physical uplink shared channel, or for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to all zeros.
the bits in one or more of the bit fields for communicating a New Data Indicator, for communicating a Redundancy Version, for communicating a transmission power uplink DCI command for a physical uplink shared channel, or for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to all zeros.


Re Claim 18, Claim 16 renders the scope of claim 18 of the present application obvious, because the elements of claim 16 of ‘911 anticipate or are an obvious variant of each element of claim 18 of the present application.
Claim 18 of the present application includes all of the elements of claim 9 of the present application, which is shown as obvious in view of claim 8 of ‘911 above.  Claim 16 of ‘911 includes all of the elements of claim 8 of ‘911, and the terms used for claiming the elements specific to claim 16 of ‘911 are obvious variants of those used to claim the elements specific to claim 18 of the present application, as shown in the table below.
Present Application
‘911
18. 	The communication system of claim 9, when the control message is for deactivation of SP-CSI reporting is validated if: 
16. 	The communication system of claim 8, when the uplink DCI message is for deactivation of SP-CSI reporting is validated if: 
the bits in one or more of the bit fields for communicating a Modulation and Coding Scheme; and
the bits in one or more of the bit fields for communicating a Modulation and Coding Scheme; and 
the bits in one or more of the bit fields for communicating a Redundancy Version or for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to all zeros.
the bits in one or more of the bit fields for communicating a Redundancy Version or for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to all zeros.


Re Claim 19, Claim 17 of ‘911 renders claim 19 of the present application obvious as demonstrated in the table provided below.
Present Application
‘911
19. 	A host computer comprising: 
17. 	A host computer comprising: 
processing circuitry configured to provide user data; and 
processing circuitry configured to provide user data; and 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting, the base station comprising processing circuitry configured to: 
a communication interface configured to forward the user data to a cellular network for transmission to a user equipment (UE), wherein the cellular network comprises a base station for enabling activation or deactivation of Semi-Persistent Channel State Information (SP-CSI) reporting, the base station comprising processing circuitry configured to: 
send, to a wireless device, a control message for activation or deactivation of SP-CSI reporting, wherein: 
send, to a wireless device, an uplink Downlink Control Information (DCI) message for activation or deactivation of SP-CSI reporting, wherein: 
one or more Cyclic Redundancy Check (CRC) bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and 
one or more Cyclic Redundancy Check (CRC) bits of the uplink DCI message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless device; and 
the control message comprises information that indicates whether the control message is for activation or deactivation of SP-CSI reporting, wherein the information comprises one or more bit fields with bit values defined for providing a redundancy version; and 
the uplink DCI message comprises information that indicates whether the uplink DCI message is for activation or deactivation of SP-CSI reporting, wherein the information comprises one or more bit fields with bit values defined for providing a redundancy version, wherein the one or more bit fields defined for the purpose of providing the redundancy version are set to all zeros and all bits of a field defined for communicating a Hybrid Automatic Repeat Request (HARQ) process number are set to zero; and 
transmit the forwarded user data to the UE.  
transmit the forwarded user data to the UE.

The claimed “uplink DCI message” of claim 17 of ‘911 is a type of “control message” as claimed in claim 19 of the present application. The transition phrase of claim 19 of the present application is “comprising,” which causes claim 19 to be interpreted as open ended. Thus, even with the additional “wherein” statement regarding the claimed “one or more bit fields” of claim 17 of ‘911, claim 19 of the present application is still rendered obvious.

Allowable Subject Matter
Claims 2, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2, 10, and 20 each require the claimed control message to comprise downlink control information (DCI), and to be carried on a physical downlink control channel.  Although claims 1, 8, and 17 each require an uplink DCI message, which appears to be an obvious variant of a control message comprising DCI, it is not clear whether an uplink DCI message is an obvious variant of a control message comprising DCI carried on a physical downlink control channel. .
The term “uplink downlink control information (DCI) message” is not known in the prior art disclosing the claimed invention as a whole, alone or in a reasonable combination. Thus, prior art is not likely to disclose carrying an uplink DCI message in a physical downlink control channel.  Evidence of an uplink DCI message being an obvious variant of a control message comprising DCI carried on a physical downlink control message has not been found.  No claim of ‘911 can be said to render claims 2, 10, or 20 of the present application obvious – claims 2, 10, and 20 cannot be rejected under Non-Statutory Double Patenting. 
Therefore, claims 2, 10, and 20 would be allowed if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US Prov. App. No. 62/615,905, which was published with US 2019/0208436)) discloses an Activation/Deactivation of CSI-RS resources MAC Control Element (Fig. 19A, 19B and associated description), a table associating bits with different requests (Fig. 20 and associated description), a timeline of controlling SP-CSI reporting (Fig. 24 and associated description), and a signaling procedure for configuring and practicing SP CSI reporting (Fig. 26 and associated description).
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468